Ray, Judge,
concurring specially.
I write to explain why I join in the majority’s judgment in this case. Pretermitting whether Dr. Sankey was an expert witness or whether the Defendants were excused from identifying him as such in their response to the Plaintiffs’ discovery requests, clearly they cannot claim any harm when the gist of his testimony was discovered through his deposition and when they had ample opportunity to cross-examine him on his opinions during the trial of this case. Thus, I agree with the majority’s decision to affirm the verdict and judgment below.